Citation Nr: 1040888	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim for service connection for peripheral vascular disease 
of the lower extremities with resulting amputations and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Roger B. Hale, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to February 
1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran failed to report for a videoconference hearing before 
the Board in July 2010.  He has not requested that the hearing be 
rescheduled.  Accordingly, his request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009). 

The Board notes that a July 2009 letter from the RO to the 
Veteran and his representative requested that the Veteran clarify 
the issues he wished to disagree with in a September 2008 rating 
decision.  Neither the Veteran nor his representative responded 
to such letter.  Thus, the Board finds the Veteran did not 
properly submit a notice of disagreement for any claim denied in 
the September 2008 rating decision.  38 C.F.R. 19.27 (2009).


FINDINGS OF FACT

1.  An unappealed rating decision dated in May 2002 denied a 
claim for service connection for atherosclerotic peripheral 
vascular disease with bilateral leg claudication.   

2.  The evidence received since the May 2002 rating decision 
includes evidence that is not cumulative or redundant of evidence 
previously of record, that relates to unestablished facts 
necessary to substantiate the claim, and that is of sufficient 
probative value to raise a reasonable possibility of 
substantiating the claim. 




CONCLUSION OF LAW

New and material  evidence has been presented to reopen the claim 
for service connection for atherosclerotic peripheral vascular 
disease with bilateral leg claudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).




Analysis

The Veteran's claim to reopen a claim for service connection for 
peripheral vascular disease of the lower extremities was denied 
in an unappealed May 2002 rating decision based on the RO's 
determination that new and material evidence had not been 
presented.  The RO explained that the evidence added to the 
record still failed to show that the Veteran's peripheral 
vascular disease of the lower extremities was related to his 
active service.

The evidence of record at the time of the May 2002 decision 
included service treatment records, post-service medical records, 
a lay statement, medical literature concerning Agent Orange 
exposure and the Veteran's statements.

The evidence added to the record since the May 2002 rating 
decision includes a September 2009 VA medical statement 
indicating that the Veteran's arteriosclerotic cardiovascular 
disease is a complication of the Veteran's service-connected 
diabetes mellitus.  This evidence is not cumulative or redundant 
of the evidence previously of record.  Moreover, since it is 
competent evidence of a nexus between the peripheral vascular 
disease and service-connected disability, it 
raises a reasonable possibility of substantiating his claim.  
Therefore, the Board finds that new and material evidence has 
been received and the claim for service connection for peripheral 
vascular disease of the lower extremities with resulting 
amputations is reopened.


ORDER

New and material evidence having been received, reopening of the 
claim of entitlement to service connection for peripheral 
vascular disease of the lower extremities with resulting 
amputations is granted.



REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that remand is necessary to adjudicate the 
inextricably intertwined issue of entitlement to service 
connection for ischemic heart disease.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Then, the RO/AMC should obtain a medical opinion 
addressing whether the Veteran's peripheral vascular disease was 
caused or permanently worsened by the ischemic heart disease 
and/or the diabetes mellitus.  The Board reiterates that a 
September 2009 VA medical statement indicates that the Veteran's 
arteriosclerotic cardiovascular disease is a complication of the 
Veteran's service-connected diabetes mellitus.  However, there is 
no rationale provided for this statement.  The Board further 
notes the ischemic heart disease has been added to the list of 
diseases subject to presumptive service connection on the basis 
of herbicide exposure in service.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Undertake any indicated development and 
then adjudicate the issue of entitlement to 
service connection for ischemic heart disease.

2.  Then, the Veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the etiology of the 
Veteran's peripheral vascular disease.  Any 
indicated tests and studies are to be 
performed.  The claims folders must be made 
available to and reviewed by the examiner.  A 
notation to the effect that this record review 
took place should be included in the report of 
the examiner. 
 
Based upon the review of the claims folders and 
the examination results, the examiner should 
provide an opinion as to whether there is a 50 
percent or better probability that the 
Veteran's peripheral vascular disease was 
caused or permanently worsened by his ischemic 
heart disease and/or his diabetes mellitus.   

The examiner should also provide the rationale 
for each opinion expressed.

3.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim on a de novo basis.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate opportunity 
to respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


